Citation Nr: 1008903	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  09-15 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for an intestinal 
disorder.  

3.  Entitlement to service connection for kidney stones.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Philadelphia, Pennsylvania.  Thereafter, the 
Buffalo, New York, RO assumed jurisdiction.  

The Veteran appeared at a videoconference hearing at the 
Buffalo RO before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

With regard to the claim of service connection for 
hemorrhoids, the Board notes that the Veteran was treated for 
hemorrhoids on several occasions during service.  Treatment 
records that have been associated with the claims folder 
demonstrate that the Veteran has recently been found to have 
hemorrhoids.  At his August 2009 hearing, the Veteran 
testified as to having had surgery on at least two separate 
occasions since service.  He stated that he continued to have 
problems with his hemorrhoids.  

As it relates to his claim of service connection for kidney 
stones, the Board notes that service treatment records reveal 
that the Veteran was treated for kidney stones on numerous 
occasions in service.  Recent treatment records reveal that 
the Veteran was found to have a cyst within the upper pole of 
his left kidney.  At the time of his August 2009 hearing, the 
Veteran testified that had been finding blood in his urine.  

As it relates to the Veteran's claim of service connection 
for an intestinal disorder, the Board notes that the Veteran 
was seen with complaints of several gastrointestinal problems 
in service, including peptic ulcer disease and a psychogenic 
gastrointestinal reaction.  Recent testing performed on the 
Veteran revealed status post Billroth anastomosis with bile 
gastritis in the remnant pouch.  The Veteran was also noted 
to have reported a 50 year history of heartburn at the time 
of an August 2008 esophagogastroduodenoscopy.

At the time of his August 2009 hearing, the Veteran testified 
as to having gastrointestinal problems, including 
diverticulitis.  

Treatment records received subsequent to the August 2009 
hearing, which were submitted to the Board in conjunction 
with the oral waiver received at the time of the August 2009 
hearing, reveal a diagnosis of diverticulosis.  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Based upon the above, VA examinations are warranted for 
the claimed disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current hemorrhoid disorder, or 
residuals thereof.  All indicated tests 
and studies should be performed.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination and review should be 
noted on the report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
hemorrhoid disorder, or residuals 
therefrom, is related to the Veteran's 
period of service.  A rationale should be 
provided for the opinion.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current kidney disorder, to include 
kidney stones or residuals therefrom.  
All indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination and 
review should be noted on the report.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current kidney disorder, to 
include kidney stones or residuals 
therefrom, is related to the Veteran's 
period of service.  A rationale should be 
provided for the opinion.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current gastrointestinal disorder, to 
include peptic ulcer disease and 
diverticulosis.  All indicated tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination and review should be 
noted on the report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
gastrointestinal disorder, to include 
peptic ulcer disease or diverticulosis, 
is related to the Veteran's period of 
service.  A rationale should be provided 
for the opinion.

4.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

